Order entered March 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01431-CV

                           SCOTT ALAN COPELAND, Appellant

                                               V.

                                DIANE COPELAND, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54524-2018

                                           ORDER
       Before the Court is appellant’s March 26, 2019 second motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than April 26, 2019.

We caution appellant that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE